                                            Case 3:20-cv-06000-JD Document 21 Filed 12/04/20 Page 1 of 3




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ROXANNE ARI,                                         Case No. 20-cv-06000-JD
                                                         Plaintiff,
                                   6
                                                                                              ORDER OF DISMISSAL
                                                  v.
                                   7
                                                                                              Re: Dkt. Nos. 4, 10
                                   8     MONTES,
                                                         Defendant.
                                   9

                                  10           Plaintiff is a state prisoner. She seeks relief regarding her underlying conviction and the

                                  11   conditions of her confinement. The original complaint was dismissed with leave to amend and

                                  12   plaintiff has filed an amended complaint.
Northern District of California
 United States District Court




                                  13                                                DISCUSSION

                                  14           STANDARD OF REVIEW

                                  15           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  16   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  17   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  18   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  19   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  20   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  21   Cir. 1990).

                                  22           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  23   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  24   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  25   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  26   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                  27   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                  28   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its
                                           Case 3:20-cv-06000-JD Document 21 Filed 12/04/20 Page 2 of 3




                                   1   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   2   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   3   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   4   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   5   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   7   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                   8   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                   9          LEGAL CLAIMS

                                  10          Plaintiff has submitted several amended filings in this case that relate to the conditions of

                                  11   her confinement and her underlying conviction. “‘Federal law opens two main avenues to relief

                                  12   on complaints related to imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a
Northern District of California
 United States District Court




                                  13   complaint under the Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983.

                                  14   Challenges to the lawfulness of confinement or to particulars affecting its duration are the

                                  15   province of habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad

                                  16   v. Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of his

                                  17   confinement, however, may be brought under § 1983.” Id.

                                  18          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or speedier

                                  19   release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011) (quoting Wilkinson

                                  20   v. Dotson, 544 U.S. 74, 82 (2005)); see Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). “Where

                                  21   the prisoner’s claim would not ‘necessarily spell speedier release,’ however, suit may be brought

                                  22   under § 1983.’” Skinner, 562 U.S. at 533-34 (quoting Wilkinson, 544 U.S. at 82). In fact, a §

                                  23   1983 action is the exclusive remedy for claims by state prisoners that do not “lie at the ‘core of

                                  24   habeas corpus.’” Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting

                                  25   Preiser, 411 U.S. at 487). A claim that meets the statutory criteria of § 1983 may be asserted

                                  26   unless it is within the core of habeas corpus because “its success would release the claimant from

                                  27   confinement or shorten its duration.” Thornton v. Brown, 757 F.3d 834, 841 (9th Cir. 2014)

                                  28   (citing Preiser, 411 U.S. at 500).
                                                                                         2
                                            Case 3:20-cv-06000-JD Document 21 Filed 12/04/20 Page 3 of 3




                                   1          The original complaint was dismissed with leave to amend for plaintiff to continue solely

                                   2   with either a petition relating to her conviction or a complaint concerning the conditions of her

                                   3   confinement. Plaintiff has not followed the Court’s instructions. Plaintiff again raises claims

                                   4   regarding forced medication at her facility in the Central District of California. If plaintiff seeks to

                                   5   challenge the conditions of her confinement, she must file a civil rights complaint in the Central

                                   6   District of California.

                                   7          Plaintiff also seeks to overturn or obtain an early release from her 1990 conviction in

                                   8   Contra Costa County which is in this district. Plaintiff was informed that if she sought to

                                   9   challenge her conviction, she must show why a habeas petition is not untimely or successive.1

                                  10   Plaintiff failed to address this issue. Because plaintiff was already provided an opportunity to

                                  11   amend and she failed to address the deficiencies in her argument, this case is dismissed without

                                  12   leave to amend.
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14          1.      Plaintiff’s motions to proceed in forma pauperis (Docket Nos. 4, 10) are

                                  15   GRANTED.

                                  16          2.      This action is DISMISSED without leave to amend. The Clerk shall close this

                                  17   case. The Clerk shall send plaintiff a blank civil rights complaint. Plaintiff should file a

                                  18   complaint regarding her conditions of confinement in the Central District of California.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 4, 2020

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24
                                       1
                                  25     Petitions filed by prisoners challenging noncapital state convictions or sentences must be filed
                                       within one year of the latest of the date on which: (A) the judgment became final after the
                                  26   conclusion of direct review or the time passed for seeking direct review; (B) an impediment to
                                       filing an application created by unconstitutional state action was removed, if such action prevented
                                  27   petitioner from filing; (C) the constitutional right asserted was recognized by the Supreme Court,
                                       if the right was newly recognized by the Supreme Court and made retroactive to cases on
                                  28   collateral review; or (D) the factual predicate of the claim could have been discovered through the
                                       exercise of due diligence. 28 U.S.C. § 2244(d)(1).
                                                                                           3
